   Case 1:11-cv-00691-LAK-RWL Document 2560 Filed 09/03/20 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



UNITED STATES OF AMERICA,

         -versus-                              19-CR-561 (LAP)
                                               11-CV-691 (LAK)
STEVEN DONZIGER,
                                                     ORDER
              Defendant.


LORETTA A. PRESKA, SENIOR UNITED STATES DISTRICT JUDGE:

    The Court is in receipt of Mr. Garbus’s email of September

3, 2020, attached as Exhibit A to this order, asking if there is

any lack of clarity about his refusal to participate in Mr.

Donziger’s trial.    As long as Mr. Garbus’s notice of appearance

on behalf of Mr. Donziger remains on the docket, he will receive

ECF filings and is expected to conduct himself as an officer of

the Court on behalf of his client.


SO ORDERED.

Dated:    September 3, 2020
          New York, New York


                                       ____________________________
                                       LORETTA A. PRESKA, U.S.D.J.
Case 1:11-cv-00691-LAK-RWL Document 2560 Filed 09/03/20 Page 2 of 3




                       Exhibit A
                Case 1:11-cv-00691-LAK-RWL Document 2560 Filed 09/03/20 Page 3 of 3




From: Garbus, Mar n <mgarbus@offitkurman.com>
Sent: Thursday, September 3, 2020 4:04:52 AM
To: Benjamin Albert <Benjamin_Albert@nysd.uscourts.gov>; Rita M. Glavin <glavin@sewkis.com>
Subject:



Dear Ben

Will you please give this email to Judge Preska

Dear Judge Preska and Ms Glavin

There have been so many emails, and potential misunderstandings . that I just wanted To again make it clear that I am not
going to participate in any way in any of any scheduled or to be soon scheduled trial of Mr Donziger. .

I am presently in Truro Massachusetts and I intend to stay here for the foreseeable future. I have been here since early
March

I have left the house on rare occasions. I have not had people in my home and I have not been in anyone else's home. . I
have seen only my children and grandchildren outside

I took a COVID test this week and it came back negative.

I will not endanger myself,or render Mr Donziger legal services that I deem constitionally defective and I will not and
cannot participate in any
Trial where I am not in New York

The passage of time, the conflict issues withdrawal of counsel .and Judge Prekas decision to schedule a trial soon makes
it unlikely I will represent Mr Donziger at trial
.
Please let me know if there is any lack of clarity in this response

I think I had been clear before

Thank you

Respectfully
Martin Garbus

PRIVILEGED COMMUNICATION/PRIVACY NOTICE
Information contained in this transmission is attorney­client privileged and confidential. It is solely intended for use by the individual or entity named
above. If the reader of this message is not the intended recipient, you are hereby notified that any dissemination, distribution or copying of this
communication is strictly prohibited. If you have received this communication in error, please immediately notify us by telephone and delete this
communication.

Any tax advice included in this communication may not contain a full description of all relevant facts or a complete analysis of all relevant tax issues
or authorities. This communication is solely for the intended recipient’s benefit and may not be relied upon by any other person or entity.
